Motion Granted and Order filed March 28, 2013




                                 In The

                 Fourteenth Court of Appeals
                              ____________

                          NO. 14-13-00129-CV
                              ____________
            ACE PARKING MANAGEMENT, INC., Appellant
                                   V.
  MAIN STREET PARKING, LIMITED AND BRANTLY MINOR, AND
         REALTY DISCOVERY CONSULTANTS, INC., Appellees
                                   &
                             ____________
                          NO. 14-13-00195-CV
                             ____________
                     BRANTLY MINOR, Appellant
                                   V.
            ACE PARKING MANAGEMENT, INC., Appellee

                 On Appeal from the 80th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2009-50648

                               ORDER
      On February 18, 2013, Ace Parking Management, Inc. filed a notice of
appeal from final judgment signed November 20, 2012, and the appeal was
assigned to this court under our appellate number 14-13-00129-CV. On March 6,
2012, Brantly Minor filed a notice of cross-appeal from the same judgment, which
was assigned to this court under our appellate number 14-13-00195-CV.

      On March 20, 2013, the parties filed an agreed joint motion to consolidate
the appeals. The motion is granted and the court consolidates the two above-
referenced causes for all purposes. The issues, records, and documents filed in
cause number 14-13-00195-CV are consolidated into cause number 14-13-00129-
CV. The consolidated appeal shall proceed under appeal number 14-13-00129-CV
and all future filings shall be in appeal number 14-13-00129-CV.

      The parties further request a briefing schedule. The motion is GRANTED.
Accordingly we order the following:

             Ace’s Appellant’s Brief, and Minor’s Cross-Appellant’s Brief, to be
due 30 days after the later of the filing of the clerk’s record or the reporter’s
record;

             The Appellees shall file a joint response brief to Ace’s Appellant’s
Brief, to be due 60 days after the filing of the Ace’s Appellant’s Brief, and the
length of the joint brief is increased to, but may not exceed, 25,000 words, as
measured by Rule 9.4(i) of the Texas Rules of Appellate Procedure;

             Ace’s response to Minor’s Cross-Appellant’s Brief to be due 60 days
after the filing of the Minor’s Cross-Appellant’s Brief;

             Ace’s reply brief to the Appellee’s joint response brief, to be due 40
days after the filing of the Appellee’s joint response brief, and the length of Ace’s
reply brief is increased to, but may not exceed, 12,000 words, as measured by Rule
9.4(i) of the Texas Rules of Appellate Procedure;

             Minor’s reply to Ace’s response brief to be due 40 days after the filing
of Ace’s response brief; and

             The total aggregate length of all of the briefs filed by Ace is increased
to, but may not exceed, 47,500 words, and the total aggregate length of all briefs
filed by the Appellees and Cross-Appellant is increased to, but may not exceed,
47,500 words, as measured by Rule 9.4(i) of the Texas Rules of Appellate
Procedure.



                                      PER CURIAM